Citation Nr: 9932253	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-04 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee disability.

2. Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left knee.

3. Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the right 
shoulder.

4. Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left 
shoulder.

5. Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative arthritis of the lumbar 
spine.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1960 to October 1971 
and from June 1972 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1995 rating decision from the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied increased evaluations for 
service-connected right knee condition, left knee arthritis, 
right shoulder arthritis, left shoulder arthritis, and lumbar 
spine arthritis, each evaluated at 10 percent.  By rating 
decision in June 1996, the RO granted an increased evaluation 
of 20 percent for service-connected degenerative arthritis of 
the lumbar spine, effective from December 20, 1994.  



FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2. The veteran's right knee disability is manifested by range 
of motion of 5-120 degrees, with complaints of constant 
pain, swelling, weakness, and fatigability.  

3. The veteran's left knee disability is manifested by range 
of motion of 5-110 degrees, with complaints of pain, 
weakness, and fatigability.

4. The veteran's right shoulder disability is manifested by 
range of motion to above the shoulder level, with 
complaints of pain and tenderness.  

5. The veteran's left shoulder disability is manifested by 
range of motion to above the shoulder level, with 
complaints of pain and tenderness.  

6. The veteran's low back disability is manifested by 
moderate limitation of motion, with complaints of pain and 
tenderness over the lumbosacral area.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected right knee condition have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 
5260, 5261 (1998).

2. The criteria for an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 
(1998).

3. The criteria for an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5201 (1998).

4. The criteria for an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5201 
(1998).

5. The criteria for an evaluation in excess of 20 percent for 
service-connected degenerative arthritis of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records in April 1970 show 
treatment for a torn right rotator cuff in 1967 with re-
injury the previous day.  The veteran underwent a medial 
meniscectomy with patelloplasty in May 1975.  Complaints of 
lower back pain were noted in June 1984.  The veteran 
underwent a right knee arthrotomy with partial femoral 
chondrectomy and removal of multiple loose bodies in June 
1984.  The Board notes numerous complaints for bilateral knee 
pain, right more than left, and bilateral shoulder pain 
during military service.  

The veteran's retirement physical examination in April 1986 
noted bony hypertrophy of both knees, right greater than 
left, with range of motion of -5-110 degrees and no laxity.  
The examiner noted bilateral crepitance in the shoulders with 
full range of motion.  X-ray examination of the knees 
revealed degenerative joint disease and chondromalacia.  On a 
report of medical history, completed at the same time, the 
veteran reported a history of arthritis, and painful 
or "trick" shoulder.  The veteran reported previous right 
knee surgery in 1975 and 1984.  

A VA examination was conducted in December 1990.  The veteran 
reported pain in both shoulders, bilateral knee pain, and 
chronic lower back pain.  Physical examination showed no 
joint limitation of motion, swelling or deformity.  
The examiner noted full range of motion of both shoulders, 
and reported complaints of pain at 130 degrees of abduction.  
Tenderness was noted over the left shoulder, but not over the 
right shoulder or lumbar spine.  Squatting provoked left knee 
pain.  The examiner provided pertinent impressions of status 
post rotator cuff tear of the right shoulder, supraspinatus 
tendonitis of the left shoulder, and chronic lumbosacral 
strain.  X-ray examination of the right shoulder showed a 
moderate degree of degenerative change involving the 
acromioclavicular joint.  X-ray examination of the left 
shoulder showed a slight degree of osteoarthritic change 
involving the glenohumeral articulation, with no appreciable 
narrowing of the joint space, and moderate degenerative 
change of the acromioclavicular joint.  X-ray examination of 
the lumbar spine showed mild facet joint arthritic disease at 
L5-S1 and minimal spondylosis at L2, L3, and L5.  X-ray 
examination of the knees revealed degenerative changes 
bilaterally, most marked on the right, and possible 
chondromalacia.  

By rating decision in March 1991, the RO granted service 
connection for traumatic arthritis of the right shoulder with 
a 10 percent evaluation and status post arthrotomy for bucket 
handle tear and partial femoral chondrectomy of the 
right knee with traumatic arthritis with a 10 percent 
evaluation, both effective October 18, 1990.  In April 1993, 
the Board granted service connection for multiple joint 
arthritis, including the lumbar spine, left shoulder, and 
left knee.  By rating decision in October 1993, the RO 
provided evaluations of 10 percent for degenerative arthritis 
of the lumbar spine with limitation of motion, 10 percent for 
degenerative arthritis of the left shoulder with pain on 
motion, and 10 percent for degenerative arthritis of the left 
knee with pain on motion.  

A VA examination was conducted in July 1993.  The examiner 
noted that the veteran's movements around the examining room 
were accompanied by "grunting and sighing because of 
musculoskeletal pain."  The veteran was able to fully squat 
and rise, raise his arms over his head and forward bend to 
within two inches of the floor or 85 degrees with full range 
of motion for lateral flexion, rotation, and extension of 
lumbar spine.  Tenderness was noted over the lumbar spine.  
The examiner reported that the knees lacked five degrees of 
full extension, with normal flexion.  The examiner noted bony 
enlargement, crepitus, pain on motion and tenderness of the 
knees.  The veteran's shoulders showed pain on motion, 
but full range of motion was reported for forward flexion, 
backward extension, abduction, adduction, and external 
rotation with internal rotation limited to 80 degrees 
bilaterally.  The examiner provided an impression of 
degenerative joint disease of multiple joints, especially the 
knees.  X-ray examination of the lumbar spine showed 
hypertrophic changes through L3 and L4 with thickening of the 
facts and some hypertrophic changes at the sacroiliac area.  
X-ray examination of the knees revealed degenerative joint 
disease bilaterally.  X-ray examination of the shoulders was 
essentially within normal limits with no evidence of fracture 
or other bone pathology noted.  

In December 1994, the veteran requested increased evaluations 
for service-connected conditions of both knees, both 
shoulders, and low back.  He stated that the level of pain, 
aching, stiffness, and weakness in these joints 
had increased.  

VA outpatient treatment records in June 1994 noted range of 
motion of the knees of 5-130 degrees with no effusion and 
minimal joint line tenderness.  Full range of motion of both 
knees was shown in December 1994.  

A VA examination was conducted in February 1995, and the 
examiner noted that the claims file or other medical records 
were not available for review.  The veteran reported pain, 
stiffness, and weakness aggravated by activity and weather 
changes in both knees, both shoulders, and the lower back.  
Examination of both shoulders revealed normal range of motion 
with discomfort on all motion and tenderness over both 
shoulders.  The examiner noted symmetrical strength of the 
shoulders.  Range of motion of the lumbar spine showed 
flexion to 70 degrees, extension to 10 degrees, lateral 
motion to 20 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  The examiner noted pain on all motion of the 
lumbosacral spine and tenderness over the lumbosacral area, 
but no muscle guarding or tilt.  Examination of the right 
knee revealed chronic synovitis with range of motion of 0-120 
degrees.  Pain and crepitus on all motion of the knee joint 
was noted.  Range of motion of the left knee was 0-110 
degrees with crepitus and pain on all motion.  The examiner 
noted that the veteran's gait was characterized by a limp 
favoring the right leg.  Impressions of degenerative joint 
disease of the shoulders, left knee and lumbosacral spine, 
and post-operative residuals of right knee injury with 
degenerative joint disease were noted.  X-ray examination of 
the right knee revealed apparent degenerative joint disease 
with hypertrophic changes.  Similar findings, to a lesser 
degree, were noted for the left knee.  X-ray examination of 
the shoulders revealed "nothing remarkable" with possible 
minimal arthritic changes on the right and at the 
acromioclavicular articulation bilaterally.  X-ray 
examination of the lumbar spine showed thickening of the 
facet facings at L4-5 and L5-S1, minimal hypertrophic changes 
at L1, L3, L4, and L5, and minimal narrowing at L4-5 and L5-
S1.  

A VA examination was conducted in February 1996.  Active 
range of motion was 0-120 degrees on the right knee and 0-135 
degrees on the left knee.  The examiner noted no definite 
tenderness to palpation or effusion of either knee.  The 
examiner stated that no definite limp was shown on 
examination.  Active range of motion of the lumbar spine was 
35-40 degrees of flexion, 20 degrees extension, 20 degrees 
side bending right, and 25 degrees side bending left.  Slight 
tenderness of the paralumbar musculature at L3 was noted, but 
no muscle spasm was shown.  Examination of the shoulders 
showed slight tenderness of the right posterior shoulder 
region.  Active range of motion of the right shoulder was 
160-170 degrees of flexion bilaterally, 40 degrees extension 
bilaterally, 160-170 degrees abduction bilaterally, and 20 
degrees adduction bilaterally.  Internal rotation was 
60-70 degrees on the right and 70-80 degrees on the left and 
external rotation was approximately 80 degrees bilaterally.  
The examiner provided a diagnostic impression of symptomatic 
areas of both knees, both shoulders, and the lumbar spine.  
The examiner noted previous diagnoses of arthritis, but 
stated that no X-ray reports were available for review at 
that time.  

At a hearing before an RO hearing officer in February 1996, 
the veteran testified that his right knee was worse than the 
left, sometimes swelling to the point that it was difficult 
to undress.  He stated that because the left knee had to 
compensate for the right knee, the left was becoming worse as 
well.  Transcript p. 2.  He reported that surgery had been 
performed on the right knee only, and knee replacement had 
been recommended.  Transcript p. 2.  The veteran testified 
that he had difficulty going up or down stairs due to his 
knee pain.  Transcript p. 3.  He reported that prescribed 
medication helped with the pain in his knees and other 
joints.  Transcript p. 6.  

The veteran stated that at times his right shoulder would 
ache, even when at rest.  Transcript p. 7.  He reported that 
he had fairly good range of motion in his shoulders, except 
when rotating the arms.  He stated that he could lift his 
arms to shoulder level, if he "set myself."  Transcript, p. 
7.  

The veteran reported occasional shooting pains in his lower 
back and hip, specifically when he stepped on uneven ground.  
Transcript, p. 8.  He stated that he could not touch his 
fingertips to his toes, but could touch below the knees.  
Transcript, p. 8.  He noted that his fellow employees at work 
aided him in lifting and moving objects and he used a back 
support to help him to get through the day.  Transcript, p. 
9.  The veteran stated that he had missed only three days of 
work due to illness, in the five years he had been at his 
present job.  Transcript, pp. 6, 10.  

A VA examination was conducted in May 1997, and the examiner 
noted review of the veteran's claims file.  The veteran 
reported that the pain in his right knee was now continuous 
with occasional swelling and occasional limp.  He stated that 
the left knee was more painful, but with no swelling.  He 
reported fatigability in both knees due to pain.  The veteran 
noted constant lower back pain with increased pain with 
lifting.  The veteran stated that the right shoulder hurt to 
elevate, but the left shoulder had no definite change since 
the previous examination in February 1996.  The veteran 
reported weakness and fatigability due to pain in his 
shoulders and low back.  Physical examination of the knees 
showed no tenderness, no effusion, and muscle strength within 
normal limits.  Range of motion testing of the right knee 
showed flexion of 125 degrees and extension of 0 degrees.  
Range of motion testing of the left knee revealed flexion of 
135 degrees and extension of 0 degrees.  Examination of the 
shoulders showed no tenderness to palpation on the right, 
but moderate tenderness on the left.  No crepitation on 
motion was shown.  Range of motion testing of the right 
shoulder revealed flexion of 160 degrees, extension of 75 
degrees, abduction of 150 degrees, adduction of 35 degrees, 
internal rotation of 40 degrees and external rotation of 60 
degrees.  Range of motion testing of the left shoulder 
demonstrated flexion of 160 degrees, extension of 60 degrees, 
abduction of 165 degrees, adduction of 40 degrees, internal 
rotation of 40 degrees, and external rotation of 80 degrees.  
The examiner noted complaints of pain at the extremes of all 
motions of both shoulders in all planes.  Examination of the 
lumbar spine showed no tenderness to palpation or any muscle 
spasm.  Muscle strength was within normal limits.  Active 
range of motion showed flexion to 60 degrees, extension to 30 
degrees, right lateral flexion to 10 degrees, left lateral 
flexion to 20 degrees.  On right lateral flexion, the veteran 
reported pin in the right hip.  The examiner stated that 
functional impairment would be rated as moderate in 
both shoulders, mild-to-moderate in the lumbar spine, and 
mild-to-moderate in both knees.  X-ray examination of the 
knees showed degenerative arthritic changes.  X-ray 
examination of the lumbosacral spine showed sacroiliac 
disease and normal lumbar spine disc spaces.  


II. Analysis

Increased Evaluation Generally

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is warranted for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Traumatic 
arthritis is evaluated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Evaluation of Knee Conditions

Separate evaluations may be assigned for arthritis with 
limitation of motion and for instability, when a knee 
disorder is rated under Diagnostic Code 5257 and a veteran 
also has limitation of knee motion which at least meets the 
criteria for a zero percent evaluation under Diagnostic Code 
5260 or 5261.  However, VA General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97.

Under the Schedule, an evaluation in excess of 10 percent for 
limitation of leg flexion requires limitation to less than 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  An 
evaluation in excess of 10 percent for limitation of leg 
extension requires limitation to 15 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Recurrent subluxation 
or lateral instability of the knee is entitled to a rating of 
10 percent for slight impairment, a 20 percent for moderate 
impairment, and a 30 percent for severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  Symptomatic removal 
of the semilunar cartilage of the knee warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

In the instant case, VA examinations show bilateral 
degenerative joint disease of the knees.  Range of motion 
testing results were noted in May 1997, February 1996, 
February 1995, December 1994, June 1994, July 1993, and 
December 1990.  None of the results shows the limitation of 
flexion or extension required for an evaluation in excess of 
10 percent for either of the veteran's service-connected knee 
conditions.  The record contains no finding of instability, 
and a separate evaluation for such is not warranted in the 
instant case.  The Board notes that the veteran's right knee 
condition is currently evaluated under Diagnostic Code 5259 
for symptomatic removal of the semilunar cartilage.  There is 
no provision under this Diagnostic Code for an evaluation in 
excess of the 10 percent currently awarded to the veteran.

At the February 1996 hearing and at the May 1997 VA 
examination, the veteran reported some fatigability of the 
knees.  The VA examiner in February 1995 noted complaints of 
pain, stiffness, weakness, crepitus, and pain on all motion.  
However, on that examination, the examiner also noted active 
ranges of motion of 0-120 degrees for the right knee and 0-
110 degrees for the left knee, well beyond the limitation to 
30 degrees of flexion and not approaching the limitation to 
15 degrees of extension required for an evaluation in excess 
of 10 percent.  No crepitation was noted on examinations in 
February 1996 and May 1997.  The VA examiner in May 1997 
noted that the veteran suffered mild-to-moderate functional 
impairment of his knees due to his subjective complaints.  

The Board has considered both the veteran's complaints and 
the reports of VA examiners, but finds that the evidence 
preponderates against an evaluation in excess of 10 percent 
for either service-connected knee condition on the basis of 
functional limitation under DeLuca, 8 Vet. App. 202.  The 
Board notes that at worst, the veteran's range of motion of 
the right knee was reported at 5-120 degrees and at 5-110 
degrees for the left knee.  The veteran's complaints of pain, 
weakness, and fatigability do not create a disability picture 
analogous to the limitation of motion required for an 
evaluation in excess of 10 percent. 

Evaluation of Shoulder Conditions

Under the Schedule, limitation of arm motion to the shoulder 
level warrants a 20 percent evaluation.  Limitation of motion 
midway between the side and shoulder level warrants a 30 
percent evaluation for the major arm and a 20 percent 
evaluation for the minor arm.  Limitation of motion to 25 
degrees from the side warrants a 40 percent evaluation for 
the major arm and a 30 percent evaluation for the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Range of motion testing of the shoulders showed motion well 
above the shoulder level, on all examinations.  At the 
hearing, the veteran reported fairly good range of motion of 
his shoulders.  The Board finds that the evidence 
preponderates against an evaluation in excess of 10 percent 
for either of the veteran's service-connected shoulder 
conditions.  Although pain on motion was noted on examination 
in December 1990, February 1995, and May 1997, the examiners 
did not report that pain caused functional limitation of 
motion to shoulder level or less, or functional loss 
analogous to the criteria for an evaluation in excess of 10 
percent.  The Board finds that the evidence preponderates 
against an evaluation in excess of 10 percent for either of 
the veteran's service-connected shoulder conditions.  

Evaluation of Lumbar Spine Condition

Under the Schedule, limitation of motion of the lumbar spine 
warrants a 10 percent evaluation if slight, a 20 percent 
evaluation if moderate, and a 40 percent evaluation if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

In the instant case, the Board finds that the veteran's 
symptomatology most closely approximates a moderate 
limitation of motion and warrants a 20 percent evaluation.  
The ranges of motion reported on VA examinations do not show 
severe limitation of motion.  The Board considers the 
veteran's complaints of pain and the notations of tenderness 
over the lumbosacral area on VA examinations in July 1993, 
February 1995, and February 1996, but finds that such do not 
create functional limitation analogous to severe limitation 
of motion of the lumbar spine.  The Board finds that the 
evidence of record preponderates against an evaluation in 
excess of 20 percent for the veteran's service-connected low 
back condition. 

With respect to the application of 38 C.F.R. § 3.321(b), the 
Board does not find that any of the disabilities are of such 
unusual nature to warrant an extraschedular rating.  For 
example, the veteran has declared that he has missed only 
very little time from employment in recent years.

ORDER

Entitlement to an evaluation in excess of 10 percent for the 
service-connected right knee disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left knee is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected traumatic arthritis of the right shoulder 
is denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative arthritis of the left shoulder 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
service-connected degenerative arthritis of the lumbar spine 
is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

